            Case 3:18-cv-01871-HZ      Document 14       Filed 12/20/18    Page 1 of 2




Ava L. Schoen, OSB #044072
 Direct Dial: 503.802.2143
 Fax: 503.972.3843
 Email: ava.schoen@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204

       Attorneys for Plaintiff




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       (Portland Division)



ADI ACQUISITION CO., LLC,                          Civil No. 3:18-cv-01871-HZ

                       Plaintiff,                  PLAINTIFF'S MOTION TO
                                                   WITHDRAW ITS MOTION FOR
       v.                                          DEFAULT JUDGMENT AND
                                                   SUPPORTING MEMORANDUM,
THEODORE L. VALLAS,                                DECLARATION OF AVA L.
                                                   SCHOEN IN SUPPORT, AND ITS
                       Defendant.                  REQUEST FOR CLERK'S ENTRY
                                                   OF DEFAULT AGAINST
                                                   DEFENDANT


                On December 10, 2018, Plaintiff ADI Acquisition Co., LLC ("ADI") filed

Plaintiff's Motion for Default Judgment and Supporting Memorandum (Dkt. No. 10), Declaration

of Ava L. Schoen in Support of Plaintiff's Motion for Default Judgment and Supporting

Memorandum (Dkt. No. 11), and Plaintiff's Request for Clerk's Entry of Default Against

Defendant (Dkt. No. 12) (together, the "Default Motion") for the reasons set forth in the Default

Motion.


Page 1 -     PLAINTIFF'S MOTION TO WITHDRAW ITS MOTION FOR DEFAULT JUDGMENT
             AND SUPPORTING MEMORANDUM, DECLARATION OF AVA L. SCHOEN IN
             SUPPORT, AND ITS REQUEST FOR CLERK'S ENTRY OF DEFAULT AGAINST
             DEFENDANT
           Case 3:18-cv-01871-HZ         Document 14      Filed 12/20/18     Page 2 of 2




                  On December 19, 2018, after Plaintiff's Default Motion was filed, Defendant,

through its counsel, Holland & Knight LLP, filed a notice of appearance (Dkt. No. 13). In light

of Defendant's belated appearance and in order to conserve the resources of the Court, Plaintiff

withdraws the Default Motion.

                  DATED this 20th day of December, 2018.

                                               TONKON TORP LLP



                                               By s/ Ava L. Schoen
                                                  Ava L. Schoen, OSB No. 044072
                                                    Direct Dial: 503.802.2143
                                                    Direct Fax: 503.972.3843
                                                    Email: ava.schoen@tonkon.com
                                                  1600 Pioneer Tower
                                                  888 SW Fifth Avenue
                                                  Portland, OR 97204-2099
                                                     Attorneys for Plaintiff

037840/00005/9584283v1




Page 2 -      PLAINTIFF'S MOTION TO WITHDRAW ITS MOTION FOR DEFAULT JUDGMENT
              AND SUPPORTING MEMORANDUM, DECLARATION OF AVA L. SCHOEN IN
              SUPPORT, AND ITS REQUEST FOR CLERK'S ENTRY OF DEFAULT AGAINST
              DEFENDANT
